Citation Nr: 0404276	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a shell fragment wound to the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that new and material evidence 
had not been received.

The record reflects that the veteran initially requested a 
personal hearing in conjunction with his appeal.  However, he 
withdrew this request in October 2002.

The Board further notes that the RO determined in the April 
2003 Supplemental Statement of the Case (SSOC) that new and 
material evidence had been received, but denied the merits of 
the underlying service connection claim.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for residuals of 
a shell fragment wound injury to the left eye by an April 
1989 rating decision.

3.  The additional evidence received to reopen the veteran's 
claim of service connection for residuals of a shell fragment 
wound to the left eye bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current left eye 
disability that is causally related to active service, to 
include as a result of his purported shell fragment wound to 
the left eye.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision which denied service 
connection for residuals of a shell fragment wound to the 
left eye is final.  38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. 
§ 7105(c) (West 2002)); 38 C.F.R. § 19.192 (1988) (38 C.F.R. 
§ 20.1103 (2003)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a shell fragment wound to the left eye, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Service connection is not warranted for residuals of a 
shell fragment wound to the left eye.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate this claim by various documents such as 
correspondence dated in June 2001, the December 2001 rating 
decision, the August 2002 Statement of the Case (SOC), and 
the April 2003 Supplemental Statement of the Case (SSOC).  In 
pertinent part, the Board notes that the June 2001 
correspondence provided preadjudication notice which 
specifically noted the enactment of the VCAA, explained VA's 
enhanced duties to assist and notify under this statute 
including that VA would request any relevant evidence he 
identified, indicated he should submit any such evidence in 
his possession, explained that he had to submit new and 
material evidence to reopen the claim, and that he must 
ultimately show that any current left eye disability was 
causally related to active service.  Accordingly, the duty to 
notify has been satisfied.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that it does 
not appear that the appellant has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Further, the veteran was accorded a VA medical examination 
which addressed the etiology of his current left eye 
disability.  As detailed below, the Board finds that the 
preponderance of the competent medical is against the 
appellant's case.  Consequently, the Board concludes that any 
additional development, to include a medical opinion, is not 
warranted based on the facts of this case.  Moreover, the 
Board reiterates that the veteran withdrew his request for a 
personal hearing in October 2002.  Thus, the Board concludes 
that the duty to assist has been satisfied.

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the August 2002 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  Nevertheless, as already 
stated, the RO determined that new and material evidence had 
been received, and adjudicated the merits of the underlying 
service connection claim.  Further, the Board has determined 
that all development and notification necessary for the 
equitable disposition of the instant case has been completed.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra, and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  For the reasons stated below, the 
Board concurs with the RO's determination that new and 
material evidence has been received, but that the 
preponderance of the evidence is against the underlying 
claim.  Inasmuch as the RO has already addressed the merits 
of the service connection claim, the veteran is not 
prejudiced by the Board also addressing the merits of this 
case.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for 
residuals of a shell fragment wound injury to the left eye by 
an April 1989 rating decision.  The evidence of record at the 
time of this decision included the veteran's own statements, 
his service medical records, and post-service medical records 
which covered a period through 1980.

In a November 1988 statement, the veteran requested, in part, 
that service connection be established for a shell fragment 
wound of the left eye.

By correspondence dated in December 1988, the RO requested 
that the veteran inform them when he received the shell 
fragment wound to the left eye, where he was treated for this 
condition, and to furnish a copy of the documentation of 
Purple Heart award for this injury.  No response appears in 
the record from the veteran regarding this correspondence.

The veteran's service medical records reflect, among other 
things, that he sustained gunshot wounds to the right thigh 
in May 1945, and that these wounds were deemed to have been 
incurred in enemy action.  However, these records contain no 
findings indicative of a shell fragment wound to the left 
eye.  In fact, he was found to have no eye abnormalities at 
the time of his December 1945 discharge examination.

The post-service medical records contained multiple findings 
with respect to the shell fragment wound residuals of the 
right thigh, for which service connection has been in effect 
for many years.  In addition, he was hospitalized in January 
1949 with complaints of burning and itching of the eyelids of 
7 months duration, for which he was diagnosed with chronic 
bilateral blepharitis.  Nothing in these records, or any of 
the other post-service medical records on file at the time of 
the April 1989 rating decision, indicates he had a chronic 
left eye disability attributable to active service, to 
include a shell fragment wound therein.

In the April 1989 rating decision, the RO found that the 
service medical records did not show a shell fragment wound 
of the left eye, and that the post-service medical records on 
file did not show residual disability on the basis of a shell 
fragment wound of the left eye.  Consequently, the RO denied 
the claim.

The evidence added to the file since the time of the April 
1989 rating decision includes additional statements of the 
veteran, as well as additional post-service medical records 
which cover a period from 1989 to 2003.  

In his statements, the veteran continues to indicate that he 
has shell fragment wound residuals of the left eye.

The additional post-service medical records, among other 
things, continue to show treatment and evaluation of the 
service-connected shell fragment wound residuals of the right 
thigh, to include multiple VA medical examinations thereof.  
However, these records contain no pertinent findings 
regarding the left eye claim.

With respect to the left eye claim, VA medical records dated 
in July 1999 note, in part, that the veteran reported his 
eyes would burn and sting, that his left eye would swell at 
times, and that he had shrapnel worked out of his left eye in 
1946.  The clinician who treated the veteran noted that no 
chart was available to review, and that his patient profile 
showed no outpatient treatment examination before March 1999.  
On evaluation, the clinician stated that the left eye showed 
good reliability with central depression and sup temporal 
depression "(possibly from shrapnel accident in 1946)."  
Subsequent records dated in August 2000 and August 2001 show 
findings of glaucoma suspect due to disc appearance, cup to 
disc ratio and intraocular pressures (IOP's) stable over the 
last year and no glaucomatous field defects with good 
reliability; pseudophakia left eye, stable; early cataract, 
right eye; status-post trauma left eye, might be causing 
visual decrease; early macular changes both eyes; and 
refractive error.

The veteran underwent a VA eye examination in January 2003 in 
conjunction with this case.  At this examination, the 
examiner indicated the veteran's medical records were 
available and summarized relevant findings therein.  The 
examiner also summarized the veteran's account of a shrapnel 
wound injury to the left eye while engaged in combat.  
Following examination of the veteran, the examiner diagnosed 
chronic open-angle glaucoma suspect; macular degeneration, 
bilateral; right eye incipient cataract; and pseudophakic 
left eye.  Moreover, the examiner opined that it was not 
likely that the claimed left eye condition was due to any 
disability or disease incurred or aggravated during military 
service.  Additionally, it was noted that the loss of visual 
acuity and visual field were consistent with optic atrophy, 
secondary to undiagnosed glaucoma in the left eye.  
Similarly, in a February 2003 addendum, the examiner stated 
that the results of the Goldman visual field testing of the 
left eye were consistent with optic atrophy, caused by 
glaucoma.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for residuals of shell fragment wound to 
the left eye.

As stated above, the case was previously denied in April 1989 
because there was no evidence of a current left eye 
disability attributable to the veteran's account of an in-
service shell fragment wound to the left eye.  Here, the 
additional post-service medical records include findings of a 
current left eye disability.  Moreover, the VA medical 
records dated in July 1999, August 2000, and August 2001, 
indicate that his current disability may be attributable to 
shrapnel/trauma.  The evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Consequently, the Board finds that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
new and material evidence has been received pursuant to 
38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  In the adjudication that follows, 
the Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Although he is competent, as a lay person, to 
describe his history and visible symptomatology, he is not 
competent to diagnose a medical disability nor provide a 
competent medical opinion as to the etiology thereof.

Although the veteran's service medical records confirm that 
he sustained a shell fragment wound to the right thigh, there 
are no findings indicative of any such injury to the left 
eye.  Nevertheless, the record reflects that the veteran 
engaged in combat during his active service, and he has 
indicated his purported shell fragment wound to the left eye 
occurred as a result of combat.  Pursuant to 38 U.S.C.A. 
§ 1154(b), this contention must be accepted as correct in the 
absence of clear and convincing evidence to the contrary.  
However, the preponderance of the competent medical evidence 
is against a finding that he has a current left eye 
disability attributable to such an injury.

Here, the veteran's December 1945 discharge examination 
reflects that it was clinically determined that he had no eye 
abnormalities at the time of his separation from active 
service.  Although he was treated for complaints of burning 
and itching eyelids in January 1949, diagnosed as bilateral 
blepharitis, there is no indication that this condition was 
found to be attributable to his active service.  Moreover, 
the competent medical evidence contains no additional 
findings of a left eye disability until the 1990s, more than 
50 years after the veteran's discharge from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

With respect to the July 1999, August 2000, and August 2001 
VA medical records which indicate that the veteran might have 
a current left eye disability due to his reported history of 
a shrapnel wound/trauma, the Board notes that nothing 
indicates the clinicians who promulgated these statements 
reviewed the veteran's claims file.  In fact, the July 1999 
clinician specifically stated there was no chart to review, 
and that the patient profile showed no outpatient treatment 
examination before March 1999.  Further, this clinician 
stated that the left eye problem was "possibly" due to the 
purported shrapnel accident, while the August 2000 and August 
2001 clinicians stated that the status-post left eye trauma 
"might" be causing visual decrease.  The Board notes that 
the Court has found that purely speculative medical opinions 
do not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative);  see also 38 
C.F.R. § 3.102 (By reasonable doubt is meant ... a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.).  
Although much of this caselaw was issued in the context of 
the now defunct well-grounded claim analysis, the Board notes 
that these cases still support the proposition that such 
speculative opinions are entitled to little or no probative 
weight.  

The Board further finds that the opinion of the January 2003 
VA eye examiner is entitled to the most weight in the instant 
case regarding the etiology of the veteran's current left eye 
condition.  As detailed above, this examiner's opinion was 
based upon an examination of the veteran, a review of the 
medical records, and the veteran's account of his purported 
in-service shrapnel wound to the left eye.  Further, no 
competent medical evidence has been received which refutes 
this examiner's opinion.  Inasmuch as the examiner concluded 
that the current left eye condition was not incurred or 
aggravated during military service, the Board must find that 
the preponderance of the evidence is against the claim, and 
it must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board wishes to emphasize that in making the above 
determination, it took into consideration the fact that the 
veteran engaged in combat during active service, and the fact 
that he was entitled to the benefit of 38 U.S.C.A. § 1154(b).  
As stated above, the Board accepted as true the veteran's 
account of a shell fragment wound injury to the left eye.  
However, this does not change the fact that the preponderance 
of the competent medical evidence was against the finding 
that he has a current left eye disability attributable to 
such an in-service injury.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
shell fragment wound to the left eye, the claim is reopened.  

Entitlement to service connection for residuals of a shell 
fragment wound to the left eye is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



